In a matrimonial action in which the parties were divorced by a judgment dated October 16, 1980, the plaintiff wife appeals, as limited by notice of appeal and her brief, from so much of an order of the Supreme Court, Westchester County (Burrows, J.), entered February 2, 1990, as directed a hearing on the defendant husband’s cross motion for a downward modification of his maintenance obligation.
Ordered that the is appeal is dismissed, with costs.
It is well settled that an order granting a hearing to aid in the disposition of a motion does not decide the motion (see, CPLR 5701 [a] [2]), and therefore is not appealable as of right *497(see, Breiterman v Chemical Bank, 144 AD2d 325; Kromholz v Notey, 121 AD2d 668; Bettino v Bettino, 112 AD2d 181; Liebling v Yankwitt, 109 AD2d 780; De Santis v De Santis, 107 AD2d 734). The wife purports to appeal from that portion of the court’s order which directs a hearing on the husband’s application for modification of his maintenance obligation. That portion of the order is not appealable as of right. Since she has not applied for leave to appeal, the instant appeal is dismissed. Any party aggrieved by the order entered subsequent to the hearing may take an appeal. Kunzeman, J. P., Kooper, Eiber and O’Brien, JJ., concur.